Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered March 12, 1985, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sen*481tence. The appeal brings up for review the denial (Agresta, J.), after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The information possessed by the arresting officer, which was based upon his first hand observations, those of an identified citizen informant, and upon a statement made by the defendant, was sufficient to provide him with probable cause to arrest the defendant.
The defendant’s contention regarding the sufficiency of his plea allocution has not been preserved for appellate review (see, People v Pellegrino, 60 NY2d 636) and is, in any event, without merit (see, People v Serrano, 15 NY2d 304; People v McAllister, 114 AD2d 910). Thompson, J. P., Bracken, Brown and Sullivan, JJ., concur.